 1 NOTICE: This opinion is subject to formal revision before publication in the Board volumes of NLRB decisions. Readers are requested to notify the Executive Secretary, National Labor Relations Board, rors so that corrections can be included in the bound volumes. Tommy Smith, an Individual d/b/a Smith Electric and International Brotherhood of Electrical Workers, Local 1316. Case 10±CA±29569 February 27, 1997 DECISION AND ORDER BY CHAIRMAN GOULD AND MEMBERS FOX AND HIGGINS Upon a charge filed by the Union on August 30, tions Board issued a complaint on November 15, 1996, tion 8(a)(3) and (1) of the National Labor Relations 
Act. Although properly served copies of the charge and complaint,1 swer. On February 3, 1997, the General Counsel filed a Motion for Summary Judgment with the Board. On 
February 4, 1997, the Board issued an order transfer-ring the proceeding to the Board and a Notice to Show 
tion are therefore undisputed. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. Ruling on Motion for Summary Judgment Sections 102.20 and 102.21 of the Board's Rules and Regulations provide that the allegations in the 
complaint shall be deemed admitted if an answer is not less good cause is shown. In addition, the complaint affirmatively notes that unless an answer is filed within 
14 days of service, all the allegations in the complaint close that the Region, by letter dated January 2, 1997, 
ceived by January 17, 1997, a Motion for Summary Judgment would be filed. 1 The General Counsel's motion indicates the complaint was served by regular and certified mail but that the certified mail was 
ice cannot defeat the purposes of the Act. See, e.g., diting Service, 282 NLRB 210 fn. 6 (1986). Furthermore, the failure of the Postal Service to return a document served by regular mail 
indicates actual receipt of that document by the Respondent. Lite 
Flight, Inc., 285 NLRB 649, 650 (1987). Therefore, we find that the 
Respondent was properly served with the complaint. In the absence of good cause being shown for the failure to file a timely answer, we grant the General Counsel's Motion for Summary Judgment. On the entire record, the Board makes the following FINDINGS OF FACT I. JURISDICTION ness as a sole proprietor in various counties throughout 
the States of Georgia and Tennessee and has been en-
gaged as an electrical contractor in the building and 
construction industry, providing electrical contracting 
and related services. At all material times, Respondent Tommy Smith has 


facture, assembly, installation, and nonretail sale of 
cabinetry and related products. During the 12-month 

spondent, in the course and conduct of its foregoing 
operations, performed services valued in excess of $50,000 in States other than the State of Georgia, and provided services valued in excess of $50,000, or has 
sold and shipped goods valued in excess of $50,000, 


dictional requirements under the direct inflow, direct 

ent is an employer engaged in commerce within the 
meaning of Section 2(2), (6), and (7) of the Act and 

ing of Section 2(5) of the Act. II. ALLEGED UNFAIR LABOR PRACTICES About May 14, 1996, the Respondent discharged and failed and refused to reinstate its employee Mark 
Weathers because he joined, supported, or assisted the 

pose of collective bargaining or other mutual aid or 
protection and in order to discourage employees from 
engaging in such activities or other concerted activities 

tual aid or protection. CONCLUSION OF LAW spondent has been discriminating in regard to the hire 
or tenure or terms or conditions of employment of its 
employees, and has thereby engaged in unfair labor 
practices affecting commerce within the meaning of 
Section 8(a)(3) and (1) and Section 2(6) and (7) of the 
Act. 323 NLRB No. 13  2 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD REMEDY Having found that the Respondent has engaged in certain unfair labor practices, we shall order it to cease and desist and to take certain affirmative action de-cally, having found that the Respondent has violated Section 8(a)(3) and (1) by discharging Mark Weathers, 
we shall order the Respondent to offer him immediate and full reinstatement to his former job or, if that job no longer exists, to a substantially equivalent position, without prejudice to his seniority or any other rights or privileges previously enjoyed, and to make him whole 
for any loss of earnings and other benefits suffered as a result of the discrimination against him. Backpay shall be computed in accordance with F. W. Wool-
worth Co., 90 NLRB 289 (1950), with interest as pre-scribed in New Horizons for the Retarded, 283 NLRB 1173 (1987). The Respondent shall also be required to lawful discharge and to notify the discriminatee in 
writing that this has been done. ORDER The National Labor Relations Board orders that the Respondent, Tommy Smith, an Individual d/b/a Smith sors, and assigns, shall 1. Cease and desist from (a) Discharging or failing or refusing to reinstate employees because they join, support, or assist the International Brotherhood of Electrical Workers, Local 1316 or engage in concerted activities for the purpose 
ing in such activities or other concerted activities for the purposes of collective bargaining or other mutual aid or protection. (b) In any like or related manner interfering with, restraining, or coercing employees in the exercise of the rights guaranteed them by Section 7 of the Act. 2. Take the following affirmative action necessary to effectuate the policies of the Act. (a) Within 14 days from the date of this order, offer Mark Weathers full reinstatement to his former job or, 
lent position, without prejudice to his seniority or any other rights or privileges previously enjoyed. (b) Make Mark Weathers whole, with interest, for any loss of earnings and other benefits suffered as a 
result of the discrimination against him in the manner set forth in the remedy section of this decision. lawful discharge and within 3 days thereafter notify Mark Weathers that this has been done and that the 
unlawful discharge will not be used against him in any way. (d) Preserve and, within 14 days of a request, make available to the Board or its agents for examination ment records, timecards, personnel records and reports, and all other records necessary to analyze the amount of backpay due under the terms of this Order. (e) Within 14 days after service by the Region, post tached notice marked ``Appendix.''2 tice, on forms provided by the Regional Director for 
spondent and maintained for 60 consecutive days in conspicuous places including all places where notices to employees are customarily posted. Reasonable steps tices are not altered, defaced, or covered by any other material. In the event that, during the pendency of these proceedings, the Respondent has gone out of ceedings, the Respondent shall duplicate and mail, at its own expense, a copy of the notice to all current spondent at any time since August 30, 1996. (f) Within 21 days after service by the Region, file with the Regional Director a sworn certification of a responsible official on a form provided by the Region attesting to the steps that the Respondent has taken to comply. Dated, Washington, D.C. February 27, 1997 llllllllllllllllll William B. Gould IV, Chairman llllllllllllllllll Sarah M. Fox, Member llllllllllllllllll John E. Higgins, Jr., Member (SEAL) NATIONAL LABOR RELATIONS BOARD 2 If this Order is enforced by a judgment of a United States court of appeals, the words in the notice reading ``Posted by Order of the National Labor Relations Board'' shall read ``Posted Pursuant to a 
Judgment of the United States Court of Appeals Enforcing an Order 
of the National Labor Relations Board.''  SMITH ELECTRIC 3 APPENDIX NOTICE TO EMPLOYEES•POSTED BY ORDER OF THE•NATIONAL LABOR RELATIONS BOARD•An Agency of the United States Government•The National Labor Relations Board has found that we dered us to post and abide by this notice. WE WILL NOT discharge or fail or refuse to reinstate employees because they join, support, or assist the 
International Brotherhood of Electrical Workers, Local 1316 or engage in concerted activities for the purpose 
ing in such activities or other concerted activities for the purposes of collective bargaining or other mutual aid or protection. WE WILL NOT in any like or related manner interfere with, restrain, or coerce you in the exercise of the rights guaranteed you by Section 7 of the Act. WE WILL, within 14 days from the date of this order, offer Mark Weathers full reinstatement to his 

niority or any other rights or privileges previously en-
joyed. WE WILL make Mark Weathers whole, with interest, for any loss of earnings and other benefits suffered as 


tions Board. WE WILL, within 14 days from the date of this Order, expunge from our files any and all references 
to the unlawful discharge and within 3 days thereafter 
notify Mark Weathers that this has been done and that 
the unlawful discharge will not be used against him in 
any way. TOMMY SMITH, AN INDIVIDUAL D/B/A SMITH ELECTRIC 